Rudkin, C. J.
(dissenting)- — -I dissent. It is only the unexplained possession of recently stolen property that gives rise to a presumption of guilt, and when the possession is fully explained and accounted for by the prosecution, as in this case, there is nothing upon which the presumption or inference may rest. The instruction complained of was wholly inapplicable to the facts before the jury and would naturally tend to prejudice the rights of the accused. Heed v. State, 25 Wis. 421; State v. Spencer, 4 Penn. (Del.) 92, 53 Atl. 337.